DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
Applicant’s amendment of claims 87, 94-98, 100-102, 112, 114, 117 and the addition of new claims 118-121, in the paper of 5/27/2021, is acknowledged.  Applicants' arguments filed on 5/27/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 87, 94-121 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse the following species, Species Group 1: “a programmable nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain and a RuvC-III subdomain”, Species Group 2: “a CasZa protein” Species Group 3: “SEQ ID NO:1” Species Group 4: “contacting the target nucleic acid to a transactivating  Species Group 5: “transcriptional regulators” in the paper of 10/2/2020, is acknowledged.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
The information disclosure statements filed on 6/24/2021 are acknowledged and those references listed on have been considered.

Claim Objections
Claim 95 is objected to because of the following informalities:
Claim 95 is dependent on rejected claims 87.
Claim 95 is drawn to non-elected subject matter.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87, 94, 96-121 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Newly amended claims 87, 94-121 are directed to all possible methods of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid to: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain; (ii) the single RuvC domain comprises a first Asp residue, a Glu residue, and a second Asp residue; and (iii)  the primary amino acid sequence of the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a non-naturally occurring guide nucleic acid that hybridizes to a segment of the target nucleic acid, thereby modifying the target nucleic acid.

Applicants Response:
Applicants continue to argue this rejection on somewhat of a similar basis has previously been argued by applicants but in regard to applicants newly amended claims.  
Applicants submit that the specification shows possession of the claimed class of nucleases by defining the physical properties of the class - e.g., the 350 - 900 amino acid length, the single RuvC domain, and the specified catalytic residues - and providing a correlation between the function and structure of the recited type V Cas proteins - i.e., 
Applicants submit that the regarding structural definition, as described in paragraph [0057] of the instant specification and as recited in claim 87, a type V Cas effector protein includes 3 partial RuvC domains (RuvC-I, RuvC-II, and RuvC-III subdomains) that form a single RuvC domain once the protein is produced and folds. Applicants submit that the thus, while the type V Cas effector proteins exhibit amino acid sequence diversity, they are united by the presence of a RuvC domain. 
Applicants submit that the application provides a correlation between the defining structural features and the function of the claimed class of proteins. Applicants submit that the instant application indicates that catalytic residues in a type V Cas effector protein include two Asp residues and a Glu residue. 
Applicants submit that the as discussed in the instant application, a type V Cas effector protein is shorter than previously-described Cas effector polypeptides; e.g., a type V Cas effector protein has a length of no more than 900 amino acids. 
Applicants submit that "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species." 
Applicants submit that the instant specification provides, in FIG. 1, amino acid sequences of 47 different type V Cas effector polypeptides meeting the limitations of claim 87, which are RNA-guided nucleases having a length of from 350 amino acids to 900 amino acids having three RuvC subdomains.  Applicants submit that these sequences exhibit considerable diversity, but share in common the structural features described above. As mentioned above, a key advantage of the claimed proteins is that 
Applicants submit that the instant specification also provides, in Table 1 (paragraph [00144]; pp. 40-41) and Table 3 (paragraph [00504]; p. 129), nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides. 
Atty Dkt. No.: BERK-374CON3USSN: 16/884,766Applicants submit that the applicant has thus disclosed both a representative number of species of polypeptides and a representative number of species of guide nucleic acids. 
Applicants submit that the given the information provided in the instant application, and the skill level of those in the art, those skilled in the art would recognize that Applicant was in possession of the claimed invention. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants continued submission that the specification shows possession of the claimed class of nucleases by defining the physical properties of the class - e.g., the 350 - 900 amino acid length, the single RuvC domain, and the specified catalytic residues - and providing a correlation between the function and structure of the recited type V Cas proteins - i.e., the catalytic activity conferred by the RuvC domains having the specified catalytic residues, this is not found persuasive in describing the claimed genus of methods of use of the referred to genus of Type V Cas effector proteins.  While applicants may have disclosed the amino acid sequence of a number of 
In response to applicants continued submission that regarding the structural definition, described in paragraph [0057] of the instant specification and as recited in claim 87, a type V Cas effector protein includes 3 partial RuvC domains (RuvC-I, RuvC-II, and RuvC-III subdomains) that form a single RuvC domain once the protein is produced and folds, as stated above, this does not describe the methods of use of those proteins having these minimal structural characteristics and the required functional characteristics of the nuclease activity. This is especially true in light of the extreme amino acid sequence diversity of the recited Type V Cas effector proteins.  
In response to applicants continued submission that the application provides a correlation between the defining structural features and the function of the referenced class of proteins, this is not found persuasive as applicants have not shown that the referenced class of Type V Cas effector proteins have the required activity regardless of the presence of specific catalytic residues.     
In response to applicants continued submission that "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.”, applicants have not described the claimed methods for the reasons stated above and previously. 

In response to applicants continued submission that the instant specification also provides, in Table 1 (paragraph [00144]; pp. 40-41) and Table 3 (paragraph [00504]; p. 129), nucleotide sequences of the region of numerous guide RNAs that bind to the polypeptides, this is not helpful without a structure to function correlation as described above for the claimed methods of use of the referenced Type V Cas proteins. 
It continues that the specification fails to describe sufficient representative species of the claimed methods of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid to: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain; (ii) the single RuvC domain comprises a first Asp residue, a Glu residue, and a second Asp residue; and (iii)  the primary amino acid sequence of the type V Cas effector 
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 87, 94, 96-121 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of modifying a target nucleic acid comprising contacting a sample comprising the target nucleic acid to a programmable nuclease comprising the amino acid sequence of SEQ ID NO:1 and a non-naturally occurring guide nucleic acid that hybridizes to a segment of the target nucleic acid, thereby modifying the target nucleic acid upon the contacting, does not reasonably provide enablement for any possible method of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid to: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain; (ii) the single RuvC domain comprises a first Asp residue, a Glu residue, .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 87, 94-117.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Applicants Response:
Applicants continue to argue this rejection on the somewhat of a similar basis as previously argued by applicants but in regard to applicants newly amended claims.  
Applicants submit that it that the V Cas effector protein "ha[s] a length of from 350 amino acids to 900 amino acids."   Applicants submit that The instant specification enables a method of modifying a target nucleic acid using the recited class of type V Cas proteins on the basis that applicants submit that the specification provides the structural features responsible for the catalytic activity of the claimed proteins - e.g., the RuvC sub-domains and specified catalytic residues - and the claims have been narrowed to proteins having such structural features.  Applicants submit that further, the specification provides the loci architecture of Type V proteins in native systems, from which such proteins may be derived and provides 47 different examples of Cas effector proteins comprising the elements recited in claim 1, including: " amino acid sequences 
Applicants submit that thus, the instant specification provides ample enablement such that a person of ordinary skill in the art could practice the claimed method without undue experimentation. 
In response to the Office’s prior assertion that because of "the extended experimentation that would be required to determine which substitutions would be acceptable to retain the nuclease and guide ... activities claimed or required and the fact that the relationship between the sequence of a peptide/polynucleotide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require undue experimentation for one skilled in the art to arrive at the majority of those method of assaying for a segment of a target nucleic acid in a sample." (Office Action, bridging paragraph, p. 13), applicant submits that as noted above, the specification details which features are necessary to retain nuclease and guide activity and has imported them into the claims.  Applicants submit that additional structural definition is given by the instant specification's detailing of the loci of the recited type V proteins. In 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants continued submission that instead of reciting a "CasZ polypeptide compris[ing] an amino acid sequence of at least 60% identity to the amino acid sequence set forth in any one of SEQ ID NOs:1-47," claim 87 recites a "type V Cas effector protein that is an RNA guided nuclease" comprising, inter alia, a RuvC-I, a RuvC-II, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain when the type V Cas effector protein is in a folded state; and (ii) the single RuvC domain comprises a catalytic Asp residue, a catalytic Glu residue, and a second catalytic Asp residue ... , this is not found persuasive in enabling the breadth of the claimed genus of methods of use of the referred to genus of Type V Cas effector proteins.  While applicants may have disclosed the amino acid sequence of a number of proteins having the structural limitations referred to in the claims and above, applicants have not enabled the breadth of the genus of claimed methods of use of the referenced polypeptides.  While applicants disclose a number of proteins having the referenced RuvC subdomain structure and size, applicants have not enabled the breadth of the claimed methods by describing a 
In response to applicants continued submission it is further added that the V Cas effector protein "ha[s] a length of from 350 amino acids to 900 amino acids.", as discussed above this is insufficient to enable the breadth of the claimed genus of methods.
In response to applicants submission that the instant specification enables a method of detection using the recited class of type V Cas proteins on the basis that applicants submit that the specification provides the structural features responsible for the catalytic activity of the claimed proteins - e.g., the RuvC sub-domains and specified catalytic residues - and the claims have been narrowed to proteins having such structural features, this is not found persuasive for the same reasons discussed above, that applicants claims are not drawn to the Type V Cas effector proteins, but rather to a method of use of a subgenus of Type V Cas effector proteins having a trans-nuclease activity.  
In response to applicants submission that the specification provides the loci architecture of Type V proteins in native systems, from which such proteins may be derived and provides 47 different examples of Cas effector proteins comprising the elements recited in claim 1, including: " amino acid sequences of 47 different type V Cas effector proteins comprising the claimed elements (FIG. 1);  nucleotide sequences of the region of numerous guide nucleic acids that bind to subject type V Cas effector proteins (Table 1); " working examples showing that a subject type V Cas effector protein (referred to in Example 4 as "Casl4a"; see paragraph [0057]) can, when 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of modifying a target nucleic acid, the method comprising: contacting a sample comprising the target nucleic acid to: a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain, wherein: (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain; (ii) the single RuvC domain comprises a first Asp residue, a Glu residue, and a second Asp residue; and (iii)  the primary amino acid sequence of the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids; and b) a non-naturally occurring guide nucleic acid that hybridizes to a segment of the target nucleic acid, thereby modifying the target nucleic acid.  The scope of the claims must bear a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 87, 96-106, 109-113, 117-121 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2019/126577 A2).

Zhang et al. teaches a CRISPR effector system based multiplex diagnostics.  The embodiments taught by Zhang et al. include methods of use of RNA targeting effectors to provide CRISPR-based diagnostics to detect both DNA and RNA targets useful in multiple scenarios in human health including viral detection, bacterial strain typing, sensitive genotyping and detection of disease associated cell free DNA.
Zhang et al. teach methods of detecting and modifying target nucleic acids in a bacterial, viral or eukaryotic cell sample, comprising contacting the sample to one or more detector or target nucleic acids (single stranded or double stranded); and a composition comprising a) a type V Cas effector protein, wherein the type V Cas effector protein is an RNA-guided nuclease comprising a RuvC-I subdomain, a RuvC-II subdomain, and a RuvC-III subdomain, wherein (i) the RuvC-I, RuvC-II, and RuvC-III subdomains form a single RuvC domain; (ii) the RuvC subdomains comprise a first Asp residue, a Glu residue, and a second Asp residue; and (iii) the primary amino acid sequence of the type V Cas effector protein has a length of from 350 amino acids to 900 amino acids, and wherein the type V Cas effector protein comprises the amino acid sequence of SEQ ID NO:168 (Chloroflexus aggregans), SEQ ID NO:307 and those others listed in Table 1 and 2, b) a first guide nucleic acid comprising: i) a region that binds to the type V Cas effector protein; and ii) a first guide sequence (transcrRNA and crRNA) that hybridizes to a first segment of a first target nucleic acid, and c) a second guide nucleic acid comprising: i) a region that binds to the type V Cas effector protein; and ii) a second guide sequence that hybridizes to a second segment of a second target 
Thus, claim(s) 87, 96-106, 109-113, 117-121 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (WO 2019/126577 A2).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87, 96-121 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US 9,790,490) and Shmakov et al. (US 2021/0166783).
Zhang et al. (US 9,790,490) teach that a number of CRISPR-Cas systems of bacterial and archael origin exist ahd these systems show extreme diversity of protein composition and genomic loci architecture.  Zhang et al. teach the existence of a classification system for these proteins and methods which the various CRISPR-Cas systems may be used.  Zhang et al. (US 9,790,490) teach compositions, systems and methods for modifying a target DNA (double stranded or single stranded) in a sample.  Zhang et al. (US 9,790,490) teach in some embodiments, a subject method includes: (a) contacting the sample with: (i) a Cas effector protein (e.g., such as Cpfl); (ii) a guide RNA (tracr RNA or crRNA) comprising a region that binds to the /Cas effector protein, and a guide sequence that hybridizes with the target DNA); thereby modifying the target nucleic acid (see claims 29-54 and supporting text).  Zhang et al. teach the above methods comprising a method of modifying a locus of interest having a target sequence of a eukaryotic cell comprising delivering the system comprising the Cas effector protein to said locus of interest, wherein the guide sequence hybridizes with the target 
 
Shmakov et al. (US 2021/0166783) teach method of identifying novel CRISPR effectors useful in CRISPR methodology comprising: identifying sequences in a genomic or metagenomic database encoding a CRISPR array; identifying one or more Open Reading Frames (ORFs) in said selected sequences within 10 kb of the CRISPR array; discarding all loci encoding proteins which are assigned to known CRISPR-Cas subtypes and, optionally, all loci encoding a protein of less than 700 amino acids; and identifying putative novel CRISPR effectors, and optionally classifying them based on structure analysis. 
Shmakov et al. (US 2021/0166783) teach a number of compositions comprising Class 2 Type V Cas effector proteins, wherein the Cas protein comprises a RuvC-like nuclease domain, made up of RuvC I, II and III subdomains which form a single RuvC domain when the Class 2 Type V Cas effector protein is in a folded state, wherein the RuvC domain comprises a catalytic Asp, Glu and second Asp residue and the Class 2 Type V Cas effector protein has a length of 300 to 700 amino acids, such as each of those listed in Table 1 and especially that Class 2 Type V Cas effector protein 1003450287 (local ID) from Meiothermus silvanus DSM9946 (536 amino acids) (see Figure 9 and Table 2 and supporting text).

One of skill in the art before the effective filing date of the invention would have been motivated to use the Class 2 Type V Cas effector proteins such as the protein of 1003450287 (local ID) from Meiothermus silvanus DSM9946 (536 amino acids) taught by Shmakov et al. in the methods taught by Zhang et al. (US 9,790,490) of modifying a target nucleic acid comprising (a) contacting the sample with: (i) a type V CRISPR/Cas effector protein;  (ii) a guide RNA comprising: a region that binds to the type V CRISPR/Cas effector protein, and a guide sequence that hybridizes with the target DNA;  and (iii) a labeled detector DNA that is single stranded and does not hybridize with the guide sequence of the guide RNA, thereby modifying the target nucleic aicd.  The expectation of success is high based upon the high level of skill in the art as exemplified by both Zhang et al. (US 9,790,490) and Shmakov et al. (US 2021/0166783) who teach all the methods and compositions needed to practice the method.
Thus, claims 87, 96-121 is/are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US 9,790,490) and Shmakov et al. (US 2021/0166783).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
8/13/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652